Citation Nr: 1722514	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to November 1999.  His DD Form 214 notes that he was discharged due to alcohol rehabilitation failure.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2014 and April 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further development.  The AOJ has substantially complied with the prior remand directives, and the appeal is ready for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most competent and probative evidence of record demonstrates that the Veteran's currently-diagnosed acquired psychiatric disorders are related to his alcohol and polysubstance abuse.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 105, 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of willful misconduct or the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  The isolated and infrequent use of alcohol or drugs itself will not be considered willful misconduct; however, the progressive and frequent use of alcohol or drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where alcohol or drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The discussion and analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Pertinent evidence of record includes the Veteran's service treatment and personnel records, private treatment records, VA treatment records, an April 2014 VA examination report, and his lay statements.

As noted in the introduction, the Veteran's DD Form 214 notes that he was discharged due to alcohol rehabilitation failure.

The Veteran filed his claim in October 2007 alleging that he developed anxiety or depression in 1997 or 1998 as a result of substance abuse.

The Veteran's April 1992 entrance examination noted that he was psychiatrically normal, and that his drug and alcohol screenings were normal.  A May 1998 service treatment record noted a recent arrest for operating a vehicle under the influence.  He reported issues dealing with marital problems and being separated from his family, and objective findings reported include a slightly depressed mood.  The treatment provider noted that his first arrest for operating under the influence was in March 1995.  Upon examination, he was diagnosed with alcohol abuse and was grounded for a minimum of ninety days.  A Special Duty Medical Abstract noted that he was suspended from May 1998 to February 1999 due to a history of alcohol abuse.  

A January 1999 counseling and assistance report noted a diagnosis of alcohol abuse, and that his psychosocial stressor was related to his divorce.  The treatment provider noted that he entered treatment because of episodic alcohol abuse and legal difficulties beginning in March 1994.  The Veteran reported a history of episodic alcohol abuse since the age of eighteen.  A January 1999 psychological evaluation noted the onset of drinking at age eighteen and that his alcohol intake increased during his military service.  The treatment record noted that he had remained abstinent since May 1998.  He was diagnosed with alcohol abuse in early full remission.  In February 1999, he denied any problems with sleep, depression, excessive work, or nervous troubles of any sort.  In June 1999, the Veteran reported that he was arrested a third time for driving under the influence.  The assessment was alcohol dependence versus chronic abuser.  Another Special Duty Medical Abstract noted that the Veteran was indefinitely suspended in July 1999 for driving while under the influence.  A July 1999 report of medical examination noted a diagnosis of alcohol abuse and that he was unable to maintain abstinence.  In his November 1999 report of medical history, the Veteran reported a history of alcohol abuse/dependence; however, he denied any problems with sleep, depression, excessive work, or nervous troubles of any sort.  His November 1999 discharge examination noted that he psychiatrically normal, and that he was separated from service due to multiple instances of driving while under the influence and continuing alcohol abuse.

An October 2005 treatment record from the Alcohol Rehabilitation Center noted a diagnosis of polysubstance dependence with alcohol being the major factor in his addiction.

In a May 2006 VA Primary Care Note, the Veteran reported drinking five to twelve beers a day for ten years.  Later that month, he was seen by a VA psychologist, and he reported a history of alcohol use since the age of fourteen or fifteen, that he first became aware of his drinking problem while in the Navy, and that his problem eventually led to his discharge.  Another May 2006 VA treatment record noted the Veteran's history of alcohol use for over twenty years; marijuana for fifteen years; and cocaine use for six years.  Another May 2006 record noted his use of alcohol since the age of twelve, and regular use since the age of thirteen.

In September 2007, the Veteran reported that his alcohol dependency began at the age of fourteen to "fit in," and drug use at the age of sixteen.  An October 2007 VA treatment record noted a history of alcohol use for twenty two years.  Another October 2007 VA treatment record noted alcohol abuse first at age of twelve, and regular abuse at age fifteen.  Additionally, he reported marijuana use at the age of fifteen.  He stated that his intake escalated during service.  His also reported an automobile accident at the age of fifteen while intoxicated.

In April 2009, the Veteran reported acid and Freon use when he was younger, as well as alcohol, cocaine, and marijuana use.  He also reported active addiction during service.

In his January 2010 substantive appeal, the Veteran argued that his October 2007 claim was incorrectly filled out.  He stated that the anxiety and depression was brought on by events in service, such as almost crashing into the ocean, almost be shot down in Bosnia and Herzegovina, as well as other combat situations.

In April 2014, the Veteran underwent a VA examination.  He discussed his in-service experiences, including witnessing refugees in Bosnia and Herzegovina as well as people on rafts in Haiti.  He was diagnosed with polysubstance dependence in full, sustained remission; depressive disorder, not otherwise specified (NOS); and anxiety disorder NOS.  The examiner noted that it was not possible to distinguish between the symptoms associated with the above diagnoses, and that people with alcohol and substance abuse disorders often have serious negative consequences as a result of their substance abuse that precipitate anxiety and depression long after their substance abuse had ceased, and that such was the case with the Veteran.  Based on the examination and the review of the record, the examiner opined that the Veteran's diagnoses were less likely than not related to his military service.  The examiner reasoned that there was insufficient evidence to support of his claim that his mental disorders are related to service other than his alcohol dependence diagnosis.  The examiner also noted that, despite the Veteran's June 1993 denial of a history of use of illicit substances, his post-service treatment records note a history of using illicit substances prior to service.

The probative evidence of the record demonstrates that the Veteran's acquired psychiatric disorders, including depression, NOS, and anxiety, NOS, are related to his alcohol and polysubstance abuse that began prior to service and continued during service, and that such abuse constituted willful misconduct.  As a result, the Veteran is barred from establishing service connection for these diagnoses.  See 38 C.F.R. § 3.301.

In this regard, the Board finds that the April 2014 VA examination report and opinion is the only competent evidence addressing whether the Veteran's diagnosed psychiatric disorders are related to his military service.  As noted above, the April 2014 VA examiner based her opinion upon a full review of the record, to include the Veteran's description of his claimed in-service stressful experiences, and offered a clear conclusion with reasoned medical explanations in support of those conclusions.  See Nieves-Rodriguez, supra.  Furthermore, the April 2014 VA examiner's opinion is bolstered by the Veteran's service and post-service treatment records that clearly document alcohol and abuse prior to military service.  See, e.g., January 1999 Psychological Evaluation; May 2006 VA Treatment Record; October 2007 VA Treatment Record.

The Veteran has been accorded ample opportunity to furnish medical evidence contrary to the findings of the April 2014 VA examiner, and in support of his contentions that (1) his disabilities are related to service, and (2) that he has used drugs and alcohol merely as a means to self-medicate,  but he has not done so.

To the extent that the Veteran himself asserts that his diagnosed psychiatric disorders are related to his in-service experiences, the Board finds that the etiology of acquired psychiatric disorders is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson, supra; Jandreau, supra.  The diagnosis of acquired psychiatric disorders, and the etiology thereof, cannot be made by the Veteran as a lay persons since he had not demonstrated the expertise in medical matters and, therefore, he is not competent to render a medical etiology of the disability at issue in this case.  Even if he could provide a competent opinion as to etiology in this instance, the Board finds that the reasoned opinion of a medical professional is more probative than the lay assertions.  The VA examiner has medical eduction, training, and expertise that the Veteran and his representative are not shown to have.  Additionally, as noted above, the VA examiner's opinion is supported by his treatment records, including his reports to his treatment providers.

As the Board has determined that the Veteran's alcohol and drug abuse in service constituted willful misconduct, any acquired psychiatric disorders resulting from such abuse cannot be deemed to have been incurred in the line of duty.  38 C.F.R. §§ 3.1(m), 3.301(d).  Both 38 C.F.R. §§ 3.301(a) and 3.301(d) prohibit service connection for diseases incurred during active service resulting from the abuse of alcohol and/or drugs.  As any disease resulting from his abuse of alcohol and/or drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for an acquired psychiatric disorder as a result of alcohol and drug use in service cannot be granted.  38 C.F.R. § 3.301(a).

In conclusion, service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


